Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, 24-25, 35-37, 43 and 47 are canceled. Claims 21-23,26-34,38-42,44-46 and 48-56 are pending in this application and have been examined on the merits. 
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments, see Page 2, filed 08/12/2022, with respect to the rejection(s) of claim(s) 21-23,26-34,38-42,44-46 and 48-56 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Claim Objections
Claim 52 objected to because of the following informalities:  “wherein the second debris separation device comprises a plurality of conical separators comprising the conical separator” Should be “wherein the conical separator is a plurality of conical separators” .  Appropriate correction is required.
Claim 55 objected to because of the following informalities:  “wherein the second debris separation device comprises a plurality of conical separators comprising the conical separator” Should be “wherein the conical separator is a plurality of conical separators” .  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-30, 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Smith (US 20130091658 A1) and Jung (US 20050198768 A1).
Regarding Claim 21, Hahm discloses An evacuation station (210) comprising: a canister (230); an intake (240) configured to interface with an autonomous robotic cleaner (100) docked to the evacuation station (See Fig 4 of Hahm); one or more conduits (212) extending from the intake (240) into the canister (230); an air mover (220) to produce an airflow carrying debris from the autonomous robotic cleaner (See debris in Fig 4 flow from cleaner to canister), through the intake (240), through the one or more conduits (212), and into an interior of the canister (230),
However, Hahm does not explicitly teach an airflow carrying first debris and second debris wherein the canister comprises a bin to collect at least some of the first debris and the second debris; a first debris separation device within the canister, the first debris separation device comprising a filter wall having an annular cross section, wherein the first debris separation device is configured to separate at least a portion of the first debris from the airflow as the airflow travels through the filter wall, and a second debris separation device within the canister, the second debris separation device comprising a conical separator to receive at least part of the airflow and separate at least a portion of the second debris from the airflow, wherein the filter wall of the first debris separation device defines an interior space within which an inlet of the conical separator of the second debris separation device is positioned.
Although, Smith discloses, an airflow (airflow start at 126 and seen in figure 9b carrying first debris (Smith Para [0101] “Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow.”) and second debris (Smith Para [0106] “The air inlet ports 88 direct the partially-cleaned air flow in a helical path around the vortex finders 54.”) wherein the canister (8) comprises a bin (134 and 162) to collect at least some of the first debris (See figure 9B where first debris is shown in 162) and the second debris (See figure 9a where 134 is positioned below second cyclone which contains partially cleaned air and Smith para [0106] “The separated dust and dirt swirls towards the discharge nozzle 87.” ); a first debris separation device (perforated wall 118) within the canister (100), and a second debris separation device (150) within the canister (8), the second debris separation device comprising a conical separator (84) to receive at least part of the airflow and separate at least a portion of the second debris from the airflow (Smith Para [0106] “The air inlet ports 88 direct the partially-cleaned air flow in a helical path around the vortex finders 54. This creates an outer vortex inside each cyclone 84. Centrifugal forces move the dust and dirt outwards to strike the side of the cyclone and separate it from the air flow. The separated dust and dirt swirls towards the discharge nozzle 87.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the canister of the evacuation station of Hahm to include the features of Smith in order better purify the air, separating the debris from the air, in order to protect the air mover from debris and not allow debris to re-enter the environment after the air is exhausted from the evacuation station.
The combined references of Smith and Hahm teach the claimed invention but do not explicitly teach the first debris separation device (118) comprising a filter wall having an annular cross section.	However Jung does teach a first debris separation device (81) comprising a filter wall having an annular cross section (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the perforated wall of Smith to be a filter as advantageously taught by Jung in order better remove the debris from the airflow (See Jung Para [0071] “a filtering device has the filtering device in the dust collecting assembly so as to remove the impurities from the polluted air and exhaust clean air to the outside thereof.”)
Examiner notes that modifying Smith in view of Jung would also teach wherein the filter wall (defined by perforated wall 118 of Smith) of the first debris separation device (81 of Jung) defines an interior space within which an inlet of the conical separator of the second debris separation device is positioned (see figure 5 of smith where cyclones 84 a positioned inside boundary of 118).
	Regarding Claim 22, Hahm as modified teaches all the limitations of claim 21 and in addition teaches wherein the one or more conduits (212 of Hahm) comprises an opening to direct the airflow into an interior of the canister (Smith Para [0095] “The dirt container has a dirty air inlet port 126 arranged tangentially through the exterior wall 122.), the opening of the one or more conduits being positioned in a corner portion of the canister (See figure 2 of Smith for opening 126 being positioned in a corner), the opening being positioned in an upper corner portion of the canister (See Fig 2 of Smith where inlet is on the upper portion, when page rotated so vertical axis of page aligns with motor axis 21).
Regarding Claim 23, Hahm as modified teaches all the limitations of claim 22 and in addition teaches wherein at least a portion of the airflow travels around the interior wall (Smith Para [0101] “The tangential arrangement of the dirty air inlet port 126 causes the dirty air to flow in a helical path around the cylindrical dirt container 120. This creates an outer vortex in the dirt container. Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow.”) The of the canister (8 of smith), and wherein the interior wall comprises a protrusion (104 of smith) to direct at least some of the first debris to the bin of the canister (Smith Para [0105] “Thus, the circumferential lips 104, 128 and perforated portion 118 of the tapered funnel's skirt 112 catch separated dirt in the bowl 124 before it can be re-entrained in the partially-cleaned air flow.”).
Regarding Claim 26, Hahm as modified teaches all the limitations of claim 21 and in addition teaches wherein the inlet of the conical separator is configured to receive at least the portion of the airflow (Smith Para [0106] “ As can be seen in FIG. 5, the air inlet ports 88 of the twelve cyclones are molded into the collar 82 of the cyclone assembly 80.”), and the conical separator (84 of Smith) comprises: an outlet (87 of Smith) through which at least the portion of the airflow is directed out of the conical separator (Smith Para [0107] “Referring to FIG. 9E, cleaned air (single-headed arrows) flows back on itself to follow a narrow inner helical path through the middle of the cyclone 84. The cleaned air flows out the internal hole 56 of the vortex finder 54, under the influence of the fan, into the pre-fan filter 40. The pre-fan filter 40 is to remove any fine dust and dirt particles remaining in the air flow after the cyclonic separation apparatus 8.”); and an opening to direct the portion of the second debris toward the bin of the canister (Smith Para [0106] “The separated dust and dirt swirls towards the discharge nozzle 87.”).
Regarding Claim 27, Hahm as modified teaches all the limitations of claim 21 and in addition teach wherein the conical separator is a first conical separator of a plurality (Smith Para [0089] “The cyclone assembly 80 comprises a cylindrical collar 82 and a circular array of twelve cyclones 84 surrounded by the collar.”) of conical separators, the plurality of conical separators configured to separate the second debris from the airflow (Smith Para [0107] “Referring to FIG. 9E, cleaned air (single-headed arrows) flows back on itself to follow a narrow inner helical path through the middle of the cyclone 84. The cleaned air flows out the internal hole 56 of the vortex finder 54, under the influence of the fan, into the pre-fan filter 40. The pre-fan filter 40 is to remove any fine dust and dirt particles remaining in the air flow after the cyclonic separation apparatus 8.”), and wherein the airflow travels through openings of the plurality of conical separators to an exhaust conduit (30 of Smith) connected to an inlet of the air mover (See Smith figure 9E, air flows out of cyclone, through pre motor filter, 40, past air mover 16 and towards fan 18 and out through exhaust cover 30).
Regarding Claim 28, Hahm as modified teaches all the limitations of claim 21 and in addition teach wherein an interior wall (90 of Smith) of the canister (8 of smith) is configured to direct the first debris toward a first portion of the bin (162 of smith), and wherein the second debris separation (134 of smith) device is configured to direct the second debris toward a second portion of the bin (104 of smith) separate from the first portion of the bin (Smith Para [0101] “This creates an outer vortex in the dirt container. Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow. The dust separated and dirt (D) swirls towards the dirt collection bowl 124 where it is deposited.” See where first portion of bin 162 is below first separation device in fig 2, and second portion 134 is below second debris separation device in fig 2). 
Regarding Claim 29, Hahm as modified teaches all the limitations of claim 21, and further teaches further comprising a base (200) to receive the autonomous robotic cleaner (100), 
But does not explicitly teach wherein the canister is removable from the base, the canister comprising: a handle, a door and an actuator configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin
However, Jung teaches a similar configuration, further comprising a base (Jung 22) wherein the canister (Jung 50) is removable from the base (See Fig 3 of Jung) the canister comprising a handle (Jung 540); a door (550); and an actuator configured to be operated by a user to open the door to allow the first debris and second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
Regarding Claim 30, Hahm as modified teaches all the limitations of claim 21 and in addition teach wherein the first debris is coarser than the second debris. (Smith Para [0101] “Referring to FIG. 9B, dirty air (triple-headed arrows) flows into the first cyclonic separating unit 160 via the dirty air inlet port 126. The tangential arrangement of the dirty air inlet port 126 causes the dirty air to flow in a helical path around the cylindrical dirt container 120. This creates an outer vortex in the dirt container. Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow. The dust separated and dirt (D) swirls towards the dirt collection bowl 124 where it is deposited.”)
Regarding Claim 51, Hahm as modified teaches all the limitations of claim 21 and in addition teach wherein the inlet of the conical separator is offset inwardly relative to a perimeter of the filter wall of the first debris separation device (See fig 5 of Smith where inlet (88) of conical separators (84) are within the boundary of 118). 
Regarding Claim 52, Hahm as modified teaches all the limitations of claim 21 and in addition teaches herein the second debris separation device comprises a plurality of conical separators comprising the conical separator (see figure 5 of Smith where the second debris separation device (84) comprises a series of conical separators (seen in Fig 5), wherein each conical separator of the plurality of conical separators is offset inwardly relative to a perimeter of the filter wall of the first debris separation device (See fig 5 of Smith where inlet (88) of conical separators (84) are within the boundary of 118). 
Regarding Claim 53, Hahm as modified teaches all the limitations of claim 52 and in addition teaches wherein the plurality of conical separators surround an exhaust conduit (see figure 9e where air exits cyclone and out towards exhaust 30 and exits cleaner) connected to the air mover (16), But does not explicitly teach the exhaust conduit extending from near outlets of the plurality of conical separators to a lower portion of the canister.
However, Jung does teach a similar configuration wherein an exhaust conduit (54) extending to a lower portion of the canister. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the exhaust conduit of Smith to extend from the bottom of the canister as taught by Jung, in order to create a smaller and more compact cleaner/evacuator and allow for increase portability and better airflow.
It is noted by examiner that Hahm as modified by Jung does teach as noted directly above the exhaust conduit (53 of Jung) extending from near outlets of the plurality of conical separators (80 of smith) to a lower portion of the canister (53 of Jung).
Claim 31-34, 38, 40, 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Smith (US 20130091658 A1).
Regarding Claim 31, Hahm teaches An evacuation station (200) comprising: a canister (230); an intake (240) configured to interface with an autonomous robotic cleaner (100) docked to the evacuation station (200); one or more conduits (212) extending from the intake (240) into the canister (230); an air mover (220) to produce an airflow (See Fig 4 of Hahm where debris flows from cleaner to canister) from the autonomous robotic cleaner (100), through the intake (240), through the one or more conduits (212), and into an interior of the canister (230), 
However, Hahm does not explicitly teach, wherein the canister comprises a bin to collect at least some of the first debris and the second debris; a first debris separation device within the canister, the first debris separation device comprising a collision wall for separating the first debris from the airflow, the collision wall defining an interior space; and a second debris separation device within the canister, the second debris separation device comprising a conical separator, the conical separator comprising an inlet to receive at least part of the airflow such that the conical separator separates at least a portion of the second debris from the airflow, wherein the inlet of the conical separator is positioned within the interior space defined by the collision wall
Although, Smith discloses, an airflow (airflow start at 126 and seen in figure 9b carrying first debris (Smith Para [0101] “Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow.”) and second debris (Smith Para [0106] “The air inlet ports 88 direct the partially-cleaned air flow in a helical path around the vortex finders 54.”) the canister (8), the first debris separation device comprising a collision wall (120) for separating the first debris from the airflow (Smith Para [0101] “The tangential arrangement of the dirty air inlet port 126 causes the dirty air to flow in a helical path around the cylindrical dirt container 120. This creates an outer vortex in the dirt container. Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow. The”), the collision wall defining an interior space (Interior of 120); and a second debris separation device (150) within the canister (8), the second debris separation device comprising a conical separator (84) to receive at least part of the airflow and separate at least a portion of the second debris from the airflow (Smith Para [0106] “The air inlet ports 88 direct the partially-cleaned air flow in a helical path around the vortex finders 54. This creates an outer vortex inside each cyclone 84. Centrifugal forces move the dust and dirt outwards to strike the side of the cyclone and separate it from the air flow. The separated dust and dirt swirls towards the discharge nozzle 87.”), wherein the inlet of the conical separator (88) is positioned within the interior space defined by the collision wall (Fig 2 where cyclone is located within 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the canister of the evacuation station of Hahm to include the features of Smith in order better purify the air, separating the debris from the air, in order to protect the air mover from debris and not allow debris to re-enter the environment after the air is exhausted from the evacuation station.
Regarding Claim 32, Hahm as modified teaches all the limitations of claim 31 and in addition teach wherein the conical separator (84 of smith) comprises; an outlet through which at least the portion of the airflow is directed out of the conical separator (Smith Para [0104] “Referring to FIG. 9E, cleaned air (single-headed arrows) flows back on itself to follow a narrow inner helical path through the middle of the cyclone 84. The cleaned air flows out the internal hole 56 of the vortex finder 54, under the influence of the fan,”); and an opening to direct the portion of the second debris toward the bin of the canister (Smith Para [0103] “he separated dust and dirt swirls towards the discharge nozzle 87.”)
Regarding Claim 33, Hahm as modified teaches all the limitations of claim 31 and in addition teach wherein the conical separator is a first conical separator of a plurality (Smith Para [0086] “The cyclone assembly 80 comprises a cylindrical collar 82 and a circular array of twelve cyclones 84 surrounded by the collar.”) of conical separators, the plurality of conical separators configured to separate the second debris from the airflow (Smith Para [0103] “The air inlet ports 88 direct the partially-cleaned air flow in a helical path around the vortex finders 54. This creates an outer vortex inside each cyclone 84. Centrifugal forces move the dust and dirt outwards to strike the side of the cyclone and separate it from the air flow. The separated dust and dirt swirls towards the discharge nozzle 87.”), and wherein the airflow travels through openings of the plurality of conical separators to an exhaust conduit (87 of smith) connected to an inlet of the air mover (See Smith figure 9E, air flows out of cyclone, through pre-motor filter, 40, past air mover 16 and towards fan 18 and out through exhaust cover 30).
Regarding Claim 34, Hahm as modified teaches all the limitations of claim 33 and in addition teach wherein the plurality of conical separators comprise at least three conical separators comprising the first conical separator (Smith Para [0103] “As can be seen in FIG. 5, the air inlet ports 88 of the twelve cyclones are molded into the collar 82 of the cyclone assembly 80.”).
	Regarding Claim 38, Hahm as modified teaches all the limitations of claim 31 and in addition teaches wherein the one or more conduits (212 of Hahm) comprises an opening to direct the airflow into an interior of the canister (Smith Para [0095] “The dirt container has a dirty air inlet port 126 arranged tangentially through the exterior wall 122.), the opening of the one or more conduits being positioned in a corner portion of the canister (See figure 2 of Smith for opening 126 being positioned in a corner), the opening being positioned in an upper corner portion of the canister (See Fig 2 of Smith where inlet is on the upper portion, when page rotated so vertical axis of page aligns with motor axis 21).
Regarding Claim 40, Hahm as modified teaches all the limitations of claim 31 and in addition teach wherein the first debris is coarser than the second debris. (Smith Para [0101] “Referring to FIG. 9B, dirty air (triple-headed arrows) flows into the first cyclonic separating unit 160 via the dirty air inlet port 126. The tangential arrangement of the dirty air inlet port 126 causes the dirty air to flow in a helical path around the cylindrical dirt container 120. This creates an outer vortex in the dirt container. Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow. The dust separated and dirt (D) swirls towards the dirt collection bowl 124 where it is deposited.”)
Regarding Claim 54, Hahm as modified teaches all the limitations of claim 31 and in addition teaches wherein the inlet of the conical separator is offset inwardly relative to a perimeter of the collision wall of the first debris separation device (See figure 2 of Smith where Cyclones 84 are located interior to 120).
Regarding Claim 55, Hahm as modified teaches all the limitations of claim 31 and in addition teaches wherein the second debris separation device comprises a plurality of conical separators comprising the conical separator (Smith Para [0103] “As can be seen in FIG. 5, the air inlet ports 88 of the twelve cyclones are molded into the collar 82 of the cyclone assembly 80.”), wherein each conical separator of the plurality of conical separators is offset inwardly relative to a perimeter of the collision wall of the first debris separation device (See Fig 2 where cyclones 84 are located interior to 120).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Smith (US 20130091658 A1)as modified in claim 55 and in further view of Jung (US 20050198768 A1).
Regarding Claim 56, Hahm as modified teaches all the limitations of claim 55 and in addition teaches wherein the plurality of conical separators surround an exhaust conduit (see figure 9e where air exits cyclone and out towards exhaust 30 and exits cleaner)) connected to the air mover (16 of smith), But does not explicitly teach the exhaust conduit extending from near outlets of the plurality of conical separators to a lower portion of the canister.
However, Jung does teach a similar configuration wherein an exhaust conduit (54) extending to a lower portion of the canister. 	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the exhaust conduit of Smith to extend from the bottom of the canister as taught by Jung, in order to create a smaller and more compact cleaner/evacuator and allow for increase portability and better airflow.
It is noted by examiner that Hahm as modified by Jung does teach as noted directly above does teach the exhaust conduit (53 of Jung) extending from near outlets of the plurality of conical separators (80 and Smith Para [0096] “In use, dirty air flows, under the influence of the fan 18, in the dirty air inlet 12, up the dirty air duct 10 and into the cyclonic separation apparatus 8 where dust and dirt entrained in the air flow is separated therefrom. The dust and dirt is collected within the cyclonic separation apparatus. The air flows out the cyclonic separation apparatus 8, through the pre-fan filter 40, into the motor fan housing 27 via the top slots 34, though the fan 18 and out the perforations 36 in the end cap 30.”) to a lower portion of the canister.
Claims 41-42, 44-46, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Smith (US 20130091658 A1)
Regarding Claim 41, Hahm teaches An evacuation station (200) comprising: a canister (230); an intake (240) configured to interface with an autonomous robotic cleaner (100); one or more conduits (212) extending from the intake (240) into the canister (230); and an air mover (220) to produce an airflow carrying debris (see Fig 4 of Hahm where debris flows from cleaner 100 to the canister 230) from the autonomous robotic cleaner (100), through the intake (240), through the one or more conduits (212), and into the evacuation station (200), 
However Hahm does not teach wherein the canister comprises: an interior wall and a bin, wherein the interior wall is configured to cause at least a portion of the airflow to travel along a surface of the interior wall such that at least a portion of the first debris separates from the airflow and is collected within the bin of the canister, the surface of the interior wall defining an interior space; and a plurality of conical separators comprising inlets positioned within the interior space defined by the surface of the interior wall, wherein the inlets of the plurality of conical separators are configured to receive the airflow such that the plurality of conical separators separate at least a portion of the second debris from the airflow.
Although, Smith does teach an airflow (airflow start at 126 and seen in figure 9b carrying first debris (Smith Para [0101] “Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow.”) and second debris (Smith Para [0106] “The air inlet ports 88 direct the partially-cleaned air flow in a helical path around the vortex finders 54.”) wherein the canister (8) comprises: a bin (Bin is 124 comprised of 162 and 134; see Smith Para. [0093]) to collect at least some of the first debris (Collected at Smith 162) and the second debris (Collected at Smith 134), and wherein the interior wall (120) is configured to cause at least a portion of the airflow to travel along a surface of the interior wall such that at least a portion of the first debris separates from the airflow and is collected within the bin of the canister (Smith Para [0101] “Referring to FIG. 9B, dirty air (triple-headed arrows) flows into the first cyclonic separating unit 160 via the dirty air inlet port 126. The tangential arrangement of the dirty air inlet port 126 causes the dirty air to flow in a helical path around the cylindrical dirt container 120. This creates an outer vortex in the dirt container. Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow. The dust separated and dirt (D) swirls towards the dirt collection bowl 124 where it is deposited.”) the surface of the interior wall defining an interior space (interior space 120); and a plurality of conical separators (80 See Smith Para [0103]) comprising inlets (88) positioned within the interior space defined by the surface of the interior wall (See figure 2 where Cyclone assembly 80 is located inside 120), wherein the inlets of the plurality of conical separators are configured to receive the airflow such that the plurality of conical separators separate at least a portion of the second debris from the airflow (Smith Para [0103] “As can be seen in FIG. 5, the air inlet ports 88 of the twelve cyclones are molded into the collar 82 of the cyclone assembly 80. The distribution chamber 170 is in communication with the air inlet ports 88 of the twelve cyclones 84. Referring to FIG. 9D, the partially-cleaned air flow (double-headed arrows) divides itself, in the distribution chamber, evenly between the twelve air inlet ports 88 from where it flows into the twelve cyclones 84 of the second cyclonic separating unit 150. The air inlet ports 88 direct the partially-cleaned air flow in a helical path around the vortex finders 54. This creates an outer vortex inside each cyclone 84. Centrifugal forces move the dust and dirt outwards to strike the side of the cyclone and separate it from the air flow. The separated dust and dirt swirls towards the discharge nozzle 87. The internal diameter of the frustro-conical part 86 of cyclone diminishes as the air flow approaches the nozzle. This accelerates the outer helical air flow thereby increasing centrifugal forces and separating ever smaller dust and dirt particles. The dust and dirt particles exit the nozzle to be deposited inside the part of the bowl 124 bounded by the tapered funnel 110.”), wherein the inlet of the conical separator is positioned within the interior space defined by the collision wall (See figure 2 where Cyclone assembly 80 is located inside 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the canister of the evacuation station of Hahm to include the features of Smith in order better purify the air, separating the debris from the air, in order to protect the air mover from debris and not allow debris to re-enter the environment after the air is exhausted from the evacuation station.
	Regarding Claim 42, Hahm as modified teaches all the limitations of claim 41 and in addition teach wherein at least a portion of the airflow travels around the interior wall (Smith Para [0101] “Referring to FIG. 9B, dirty air (triple-headed arrows) flows into the first cyclonic separating unit 160 via the dirty air inlet port 126. The tangential arrangement of the dirty air inlet port 126 causes the dirty air to flow in a helical path around the cylindrical dirt container 120. This creates an outer vortex in the dirt container. Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow. The dust separated and dirt (D) swirls towards the dirt collection bowl 124 where it is deposited.”), and wherein the interior wall comprises a protrusion (104 Smith Para [0102] “Thus, the circumferential lips 104, 128 and perforated portion 118 of the tapered funnel's skirt 112 catch separated dirt in the bowl 124 before it can be re-entrained in the partially-cleaned air flow. The partially-cleaned air flows through perforations in the intermediate wall, which filters any remaining large dirt particles, and into the distribution chamber 170.”).
	Regarding Claim 44, Hahm as modified teaches all the limitations of claim 41 and in addition teaches wherein the plurality of conical separators comprise outlets through which the airflow directed out of the plurality of conical separators (Smith Para [0104] “Referring to FIG. 9E, cleaned air (single-headed arrows) flows back on itself to follow a narrow inner helical path through the middle of the cyclone 84. The cleaned air flows out the internal hole 56 of the vortex finder 54, under the influence of the fan,”), and openings to direct the portion of the second debris toward the bin of the canister (Smith Para [0103] “This creates an outer vortex inside each cyclone 84. Centrifugal forces move the dust and dirt outwards to strike the side of the cyclone and separate it from the air flow. The separated dust and dirt swirls towards the discharge nozzle 87. The internal diameter of the frustro-conical part 86 of cyclone diminishes as the air flow approaches the nozzle. This accelerates the outer helical air flow thereby increasing centrifugal forces and separating ever smaller dust and dirt particles.”).
Regarding Claim 45, Hahm as modified teaches all the limitations of claim 44 and in addition teaches wherein the airflow travels through openings of the plurality of conical separators to an exhaust conduit (30 of Smith) connected to an inlet of the air mover (See Smith figure 9E, air flows out of cyclone, through pre-motor filter, 40, past air mover 16 and towards fan 18 and out through exhaust cover 30).
Regarding claim 46, Hahm as modified teaches all the limitations of claim 45 and in addition teaches wherein the plurality of conical separators comprise at least three conical separators (Smith Para [0103] “As can be seen in FIG. 5, the air inlet ports 88 of the twelve cyclones are molded into the collar 82 of the cyclone assembly 80”).
Regarding Claim 48, Hahm as modified teaches all the limitations of claim 41 and in addition teaches wherein the one or more conduits (212 of Hahm) comprises an opening to direct the airflow into an interior of the canister (Smith Para [0095] “The dirt container has a dirty air inlet port 126 arranged tangentially through the exterior wall 122.), the opening of the one or more conduits being positioned in a corner portion of the canister (See figure 2 of Smith for opening 126 being positioned in a corner), the opening being positioned in an upper corner portion of the canister (See Fig 2 of Smith where inlet is on the upper portion, when page rotated so vertical axis of page aligns with motor axis 21).
Regarding Claim 50, Hahm as modified teaches all the limitations of claim 41 and in addition teach wherein the first debris is coarser than the second debris (Smith Para [0101] “Referring to FIG. 9B, dirty air (triple-headed arrows) flows into the first cyclonic separating unit 160 via the dirty air inlet port 126. The tangential arrangement of the dirty air inlet port 126 causes the dirty air to flow in a helical path around the cylindrical dirt container 120. This creates an outer vortex in the dirt container. Centrifugal forces move the comparatively large dust and dirt particles outwards to strike the side of the dirt container and separate them from the air flow. The dust separated and dirt (D) swirls towards the dirt collection bowl 124 where it is deposited.”)
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Smith (US 20130091658 A1) as modified in claim 31 and in further view of Jung (US 20050198768 A1).
Regarding Claim 39, Hahm as modified teaches all the limitations of claim 31, and further teaches further comprising a base (200) to receive the autonomous robotic cleaner (100), 
But does not explicitly teach wherein the canister is removable from the base, the canister comprising: a handle, a door and an actuator configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin
However, Jung teaches a similar configuration, further comprising a base (Jung 22) wherein the canister (Jung 50) is removable from the base (See Fig 3 of Jung) the canister comprising a handle (Jung 540); a door (550); and an actuator configured to be operated by a user to open the door to allow the first debris and second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Smith (US 20130091658 A1) as modified in claim 41 and in further view of Jung (US 20050198768 A1).
Regarding Claim 49, Hahm as modified teaches all the limitations of claim 41, and further teaches further comprising a base (200) to receive the autonomous robotic cleaner (100), 
But does not explicitly teach wherein the canister is removable from the base, the canister comprising: a handle, a door and an actuator configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin
However, Jung teaches a similar configuration, further comprising a base (Jung 22) wherein the canister (Jung 50) is removable from the base (See Fig 3 of Jung) the canister comprising a handle (Jung 540); a door (550); and an actuator configured to be operated by a user to open the door to allow the first debris and second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al (US 20080155947 A1)
All teach features similar to those of the amended portions of the amended claims .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M. /Examiner, Art Unit 3723  

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723